lOtflf-zi
Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Reeville,    Texas    78102
                                                MffOPflBIMINftAf
                                                    APR §8 2015
April 6,    2015



Texas    Supreme Court
Attn:    Clerk
P.p.; BOX 12308, Capitol Station
Austin,    Texas   78711


RE: Court Inquiry Information or Forms


Dear    Clerk:


            I have good reasons to believe that my attorney
and the district attorney conspired to get me a life
sentence because I would not cop-out for an aggravated
robbery in which I did not have a gun or a weapon of any
sort. I have recently acquired an affidavit from the State's
only witness who at trial testified that she saw a brown
handle hanging out of my waistband and when the district
attorney asked her what it was she said it was a gun but
now claim that prior to trial she consistantly told the
D.;A.; prior to trial that it could have been a gun but that
she never saw a gun of any sort=..only a brown handle.
Prior to trial I consistantly told the D.;A.; and my attorney
that I did not have a gun in which the D.A. responded with
the question,."Who do you think the jury is going to believe
.-.you or that 18 year old young lady?"    I never had a gun
and the only reason I went to trial was because that young
lady continued to lie about seeing a gun,
         I would like for a court to conduct a court inquiry
because T believe a crime has been committed by my attorney
and the district attorney who prosecuted my case based on some
additional evidence that T have acquired since my conviction
in   November of     1994.
         Please send me whatever forms or information you may
have on filing a court inquiry.
         Thank you for your kind assistaance.


                                           Sincerely .-


                                           Lexter Kossie
 cc:file                                   Texas   Lifer